Citation Nr: 1013809	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978, to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
Veteran's claim for service connection for hypertension.  In 
March 2001, the Board remanded the claim for additional 
development.  In March 2004, the Veteran testified before the 
Board at a hearing that was held via videoconference from the 
RO.

In a July 2004 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a June 2005 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.  In October 2005, the Board remanded the claim 
for an additional examination of the Veteran and 
readjudication of the claim.

In April 2007, VA notified the Veteran that the Veterans Law 
Judge before whom he had testified in March 2004 was no 
longer employed by the Board.  He was offered an additional 
opportunity to testify before a different Judge.  In 
correspondence received later that month, the Veteran 
declined the offer for an additional hearing. 

In a May 2007 decision, the Board again denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In an October 2009 Order, the Court remanded the claim to the 
Board for readjudication in accordance with the Court's 
Memorandum Opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  



REMAND

The Veteran contends that there are additional records from 
his cardiologist that the VA has not yet associated with the 
claims file.  Because the Board is on notice that there may 
be outstanding treatment records supporting the Veteran's 
claim, a further attempt to obtain these records should be 
made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In 
August 2008, the Veteran submitted a private medical opinion 
supporting his claim for service connection for hypertension.  
Although that opinion was written and submitted to VA after 
the May 2007 Board decision, the Court remanded this decision 
so that VA could consider that evidence.  That physician 
opined that the Veteran's hypertension first manifested in 
service as a result of the stress of basic training.  That 
medical opinion is significant, as it contradicts the three 
VA examination opinions currently of record, each of which 
finds that the Veteran's current hypertension pre-existed his 
service and was not aggravated by his service.  Because the 
new private opinion is supportive of the Veteran's claim, as 
it provides a possible nexus relating his current 
hypertension with his service, the Board finds that an 
additional VA examination is necessary in order to fairly 
decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran 
requesting that he identify all VA and 
non-VA health care providers who have 
treated him for his hypertension.  After 
securing the necessary release, attempt to 
obtain copies of all pertinent treatment 
records identified by the Veteran that 
have not already been secured, to include 
records from the physician who provided 
the August 2008 opinion, and associate 
them with the claims file.  All attempts 
to secure these records must be documented 
in the claims folder.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his hypertension.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's current hypertension is 
related to his active service.  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms after service.  The examiner 
should also provide an opinion as to 
whether there is clear and unmistakable 
evidence that the Veteran's hypertension 
pre-existed his service, and, if so, 
whether it is at least as likely as not 
that any pre-existing hypertension was 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by his service,  The examiner 
should reconcile the opinion reached with 
the August 2008 private opinion.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


